ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




   Armenian Church of Lake Bluff v. Department of Revenue, 2011 IL App (1st) 102249




Appellate Court            ARMENIAN CHURCH OF LAKE BLUFF, Plaintiff-Appellant, v. THE
Caption                    DEPARTMENT OF REVENUE OF THE STATE OF ILLINOIS;
                           BRIAN A. HAMER, Director, The Department of Revenue; KENNETH
                           J. GALVIN, Administrative Law Judge; THE VILLAGE OF LAKE
                           BLUFF; LAKE BLUFF ELEMENTARY SCHOOL DISTRICT 65; and
                           THE LAKE COUNTY BOARD OF REVIEW, Defendants-Appellees.



District & No.             First District, Sixth Division
                           Docket No. 1-10-2249


Filed                      July 22, 2011


Held                       An administrative law judge’s decision that plaintiff’s property was not
(Note: This syllabus       in an exempt ownership or an exempt use for purposes of real estate
constitutes no part of     taxation was affirmed where the property was primarily used as a private
the opinion of the court   residence, any religious services that occurred there were essentially for
but has been prepared      the residents and their family and friends, the decision was not
by the Reporter of         improperly based on an analysis of religious doctrine, and the superseded
Decisions for the          decision of the Department of Revenue reversing its earlier grant of a
convenience of the         religious-use real estate tax exemption while cross-motions were pending
reader.)
                           before the administrative law judge did not violate due process.


Decision Under             Appeal from the Circuit Court of Cook County, No. 09-CH-26405; the
Review                     Hon. Sanjay Tailor, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Wayne B. Giampietro, of Stitt, Klein, Daday, Aretos & Giampietro, LLC,
Appeal                     and Poltrock & Giampietro, both of Chicago, for appellant.

                           Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                           Solicitor General, and Brian F. Barov, Assistant Attorney General, of
                           counsel), for appellees.


Panel                      JUSTICE McBRIDE delivered the judgment of the court, with opinion.
                           Presiding Justice Garcia and Justice R. Gordon concurred in the judgment
                           and opinion.



                                             OPINION

¶1          The Department of Revenue of the State of Illinois granted the plaintiff property owner’s
        application for a religious-use real estate tax exemption for the 2007 tax year, despite Lake
        County’s recommendation that the application be denied. The Village of Lake Bluff and Lake
        Bluff Elementary School District 65 objected to the decision by seeking administrative
        review; however, while the review was pending, the Department issued a superseded,
        contrary decision. The administrative hearing officer subsequently also ruled against the
        exemption. The circuit court affirmed. In this appeal, the property owner contends the
        Department’s superseded decision was an arbitrary denial of due process, the hearing
        officer’s decision was improperly based on religious criteria, and the tax exemption should
        be granted either because the property was primarily used to conduct public religious worship
        services or because it was the site of a parsonage. See 35 ILCS 200/15-40(a), (b) (West
        2006).
¶2          Our role is to review the administrative decision rather than the circuit court’s decision.
        Grace Community Church Assemblies of God v. Department of Revenue, 409 Ill. App. 3d
        480, 485 (2011). Here, where the historical facts are admitted or established and the rule of
        law is undisputed, we are resolving whether the facts satisfy a statutory standard for tax
        exemption. Grace Community Church, 409 Ill. App. 3d at 486 (2011). This is considered a
        mixed question of law and fact. Grace Community Church, 409 Ill. App. 3d at 486.
        Decisions on mixed questions of fact and law are reversible only if they are clearly
        erroneous, which is a “ ‘significantly deferential’ ” standard of review. Grace Community
        Church, 409 Ill. App. 3d at 486 (quoting Provena Covenant Medical Center v. Department
        of Revenue, 236 Ill. 2d 368, 387, 925 N.E.2d 1131, 1143 (2010)). We will set aside an
        administrative decision as clearly erroneous only when we are left with the definite and firm
        conviction that a mistake was made. Grace Community Church, 409 Ill. App. 3d at 486.
¶3          Taxation is the rule and tax exemption is the exception. Provena Covenant, 236 Ill. 2d
        at 388, 925 N.E.2d at 1143. Every presumption is against the intention of the state to exempt

                                                 -2-
     property from taxation. Provena Covenant, 236 Ill. 2d at 388, 925 N.E.2d at 1144.
     Accordingly, statutes granting exemption are strictly construed in favor of taxation and
     questions of fact or “debatable” questions are similarly resolved in favor of taxation. Provena
     Covenant, 236 Ill. 2d at 388, 925 N.E.2d at 1144. Section 15-40(a) of the Illinois Property
     Tax Code exempts from taxation property which is “used exclusively” for “religious
     purposes.” 35 ILCS 200/15-40(a) (West 2006). Section 15-40(b) exempts from taxation:
                  “Property that is owned by
                      (1) churches or
                      (2) religious institutions or
                      (3) religious denominations
             and that is used in conjunction therewith as housing facilities provided for ministers
             ***, their spouses, children and domestic workers, performing the duties of their
             vocation as ministers at such churches or religious institutions or for such religious
             denominations ***.
                  A parsonage, convent or monastery or other housing facility shall be considered
             under this Section to be exclusively used for religious purposes when the persons
             who perform religious related activities shall, as a condition of their employment or
             association, reside in the facility.” 35 ILCS 200/15-40(b) (West 2006).
¶4        See, e.g., Our Savior Lutheran Church v. Department of Revenue, 204 Ill. App. 3d 1055,
     562 N.E.2d 1198 (1990) (parsonage and carport which were temporarily vacant after 40 years
     due to church pastor’s retirement were still exempt from taxation); Ada County Assessor v.
     Roman Catholic Diocese, 849 P.2d 98 (Idaho 1993) (property occupied by semi-retired priest
     without a designated congregation and church officials who worked mainly as administrators
     without regular ministries did not qualify for parsonage exemption). Courts have interpreted
     the term “exclusively” in the context of religious exemptions to mean “primarily, and will
     not deem incidental or secondary use which is not for profit as grounds for denying
     exemption.” Grace Community Church, 409 Ill. App. 3d at 488 (citing Faith Builders
     Church, Inc. v. Department of Revenue, 378 Ill. App. 3d 1037, 1043, 882 N.E.2d 1256, 1262
     (2008) (finding church preschool was a daycare center instead of a facility used primarily for
     religious purposes)). There is no all-inclusive definition of religious purpose for tax cases
     and relevant considerations include facts and circumstances indicating how in actuality or
     practice the property is used. Provena Covenant, 236 Ill. 2d at 409, 925 N.E.2d at 1155.
¶5        The subject five-acre property at 1955 Shore Acres Road, Lake Bluff, Illinois, 60044
     (Lake County PIN 12-09-401-002), was sold to Susan Michael for $3 million in October
     2004, as a residence for herself, her husband George Michael, and their three daughters.
     George Michael has described Lake Bluff as a small community of about 7,500 people
     located north of Chicago, and the property itself as a heavily wooded, private and tranquil
     site which abuts the shores of Lake Michigan. At a deposition in 2008, Susan Michael stated
     she “really [did not] know” about the purchase, because her husband “handle[d] all” the
     family’s property matters, including deeds, construction, mortgages, and taxes, and would
     obtain her signature on documents as needed. George Michael is a real estate broker and the
     president of Michael Realty L.L.C., a Chicago real estate brokerage that is devoted to selling,

                                              -3-
     leasing, and managing residential and commercial property. He is also the founder of
     Citizens Bank and Trust, which was chartered in January 2000, and is vice chair of its board
     of directors and chair of its audit committee. Although the Lake Bluff property was improved
     with a single-family dwelling, between 2004 and 2006, the Michaels performed significant
     demolition and construction which included remodeling the residence, building an addition
     with an indoor swimming pool and a two-story racquetball court, and installing an electric
     tram which facilitated access from the bluff at the edge of their property to the shore of Lake
     Michigan. Without the exemption at issue, their 2007 tax bill was $38,911.11.
¶6       The Michaels are second-generation Americans, their religious background is Armenian
     Orthodox, a Christian faith, and they are long-term parishioners of St. Gregory the
     Illuminator Armenian Church, which is situated at 6700 West Diversey Avenue in Chicago.
     However, Susan Michael found it daunting to continue traveling to St. Gregory after she
     moved from 1340 Longvalley Road in Glenview, Illinois, to the subject property in Lake
     Bluff in 2004, because she is physically limited by secondary progressive multiple sclerosis
     and advanced osteoarthritis.
¶7       On or about November 11, 2006, George Michael visited the Internet address
     spiritualhumanism.org, which is the website of a Pennsylvania nonprofit “humanist church”
     which does not have a physical location or “endorse christian theology” and offers instant,
     online ordination to those who “simply click[ ] the button” which reads “Ordain Me.”
     Clicking “the button” is free, but those who remit $75 may “upgrade” their “official title”
     from “Ordained Clergy Person” to “a different title [of their choice] such as Reverend or
     Pastor.” George Michael paid the upgrade fee and chose the title “Reverend.”
¶8       On March 22, 2007, Susan Michael signed a quitclaim document conveying the entire
     subject property to a new corporation called Armenian Church of Lake Bluff. There was no
     consideration for the transfer in ownership. At a deposition in 2008, George Michael testified
     that his accountant, Marc Geissler, decided the property should be quitclaimed “to
     accomplish setting up and starting a church” “[f]or tax exemption purposes.” Geissler
     became the treasurer of this new entity.
¶9       On November 20, 2007, Geissler completed an Illinois PTAX-300-R “Religious
     Application for Non-homestead Property Tax Exemption” form in the name of Armenian
     Church of Lake Bluff. Part 3 of the form asks the exemption applicant to: “Describe the
     specific activities that take place on this property (i.e., housing facilities for minister or other
     similar official of a religious institution or religious denomination, public religious worship
     services or related functions, religious education and instruction, administrative support
     services.) Write the exact date each activity began, how frequently it takes place, and the
     hours during which the activity is held.” Geissler completed this section with the statement:
     “Housing for a religious officer, administrative offices of the Church, M-F 9:00 a.m.–5:00
     p.m., Religious Education Institution and worship times which vary. See attached Church
     Mission Statement.” Geissler marked “yes” to the question “Is the minister or other official
     ordained, commissioned, licensed, or otherwise certified?” and “yes” to the question “Is the
     minister or other official required to reside in the property as a condition of employment or
     association?” Geissler described the main building on the property as a two-story “Rectory,
     Office, Education Fac., Cathedral” which occupied 14,294 square feet, and the secondary

                                                 -4-
       building as a one-story detached garage.
¶ 10        After meeting on February 11, 2008, the Lake County board of review recommended that
       the Illinois Department of Revenue deny the application because the “[c]urrent use of the
       property does not satisfy the statutory requirements for an exemption for religious purposes.”
¶ 11        The county board forwarded the application to the Department for disposition, and on
       May 15, 2008, the Department requested additional information to determine exemption
       eligibility, including (1) an affidavit regarding the use of the property as a church and
       parsonage and the date this use began, (2) pictures of the interior showing how it was being
       used, and (3) a copy of any weekly or monthly bulletin that had been published by the
       church.
¶ 12        The response consisted of George Michael’s letter/affidavit dated May 27, 2008, three
       photographs, and church bulletins dated April 8, 2007, December 23, 2007, and April 20,
       2008. In the letter/affidavit, George Michael swore the property “serves as both Church and
       Parsonage and was fully functional whereas all construction was completed.” Also, “an
       initial ceremony of a home blessing was performed by members of the Armenian
       Archdiocese on March 22, 2007, as well as Father Vahran Hazarian, Father Aren Jebejian
       and Reverend George Michael,” and “services have been held [at least monthly since that
       date].” He also swore that the property “serves as additional housing for clergymen Father
       Aren Jebejian and Reverend George Michael and family.” He added that the “space is
       utilized in the Church as [a] Spiritual Study Room and in the future as a pre-school.” The
       three photographs depict what appear to be a meeting room with two large tables flanked by
       folding chairs and a prominent cross on one wall and the exterior of a large brick building
       with a prominent cross to one side. The attached church bulletins were each two or three
       pages long, included details for a particular day’s service, such as specific Bible passages to
       be read, and identified the “Readers” and the “Greeter” for that date. The bulletins also
       included a “prayer list” of about 25 “parishioners” described as being “ill, at home, in a
       hospital or nursing home” and concluded with a calendar of upcoming services.
¶ 13        On June 12, 2008, based on the documentation submitted, the Department issued a
       certificate approving the requested exemption for 78% of the 2007 assessment.
¶ 14        The village and school district protested and requested that the decision be reconsidered
       by an administrative law judge. They contended the property was not in exempt use, or, in
       the alternative, the claimed use was a zoning code violation which should not be rewarded
       with a tax exemption. In fact, on July 16, 2008, the village sued Armenian Church of Lake
       Bluff and the Michaels individually, alleging the subject property was zoned “Country Estate
       Residence District (C-E),” the Lake County zoning code did not permit church operations
       as of right within the district, the defendants had not applied for and been granted a special
       use permit, and the code violation subjected the defendants to fines accruing at the rate of
       $500 per day. This zoning violation action and the instant administrative review action
       proceeded concurrently.
¶ 15        In the administrative review action, the parties made use of interrogatories and
       depositions and agreed that in lieu of a hearing they would proceed with cross-motions for
       summary judgment.


                                                -5-
¶ 16        Architect Harry B. Burroughs testified at deposition that he designed the Michaels’
       racquetball court, which was later designated as a chapel, and the artist’s workshop, which
       was later called a pastor’s study. The record indicates glass doors and overlooking windows
       allowed spectators to look into the racquetball court, but the Michaels filled the enclosed area
       with pews, folding chairs, books, artwork, and musical instruments. Burroughs did not think
       George Michael “ever played racquetball in his life” but had requested installation of a
       racquetball court “for possible resale” or was “like a lot of guys” who asked for things like
       indoor basketball courts that Burroughs thought did not get a lot of use. When Susan Michael
       expressed an interest in “creating space in the house where she could worship without having
       to travel,” Burroughs suggested the addition of a walkway and separate entrance so the
       racquetball court could be used as a chapel. However, no special use permit had been issued
       to use the property for a church.
¶ 17        George Michael is the only person who has ever conducted worship services on the
       subject property. He testified that the reference to housing for a religious officer in the
       exemption application was a reference to housing for himself. Similarly, in answer to an
       interrogatory, he indicated his reason for stating/swearing on May 27, 2008 that the property
       served as a parsonage was that “Reverend George Michael resides at the subject property.”
       The record lacks a completed parsonage questionnaire, and George Michael testified that he
       did not know if he had completed this additional form or ever been provided with one. He
       also testified that the reference to a “Religious Education Institution” on the exemption
       application was not a reference to any specific entity that he knew of, and that the term
       “religious education” meant reading from a Bible and study books, which his three children
       did on a daily basis. The accountant/church treasurer had written the exemption application
       and the church mission statement that was attached to it. Although the exemption application
       indicated “the minister [is] required to reside in the property as a condition of employment
       or association,” George Michael testified that he was not employed by Armenian Church of
       Lake Bluff, that the church bylaws did not require him or anyone else to live on the property,
       and that he would live on the property even if the church was not there. He also testified that
       it is his “duty” to reside on the property so that he may “service the church and be there if
       necessary if people have questions or problems,” and that by his “duty,” he meant his “duty
       as a father, as a husband, as a reverend.” George Michael sought online ordination through
       the Church of Spiritual Humanism because “it was a way to do it without having to go
       through the process of theological school and the years that are required.” He does not hold
       himself out as an Armenian Orthodox priest. Father Aren Jebejian testified that the Armenian
       Church of North America is the governing body for churches of the Armenian faith in the
       United States; it is divided into two dioceses, one of which is the Eastern Diocese, which
       governs the establishment and operation of all Armenian churches in Illinois. The exemption
       applicant, Armenian Church of Lake Bluff, was never a part of the Armenian Church of
       North America, and there has been no communication with any members or representatives
       of the Eastern Diocese regarding the existence or operation of a church on the subject
       property.
¶ 18        In response to the Department’s request for additional information supporting the
       application, George Michael stated/swore, “The property serves as additional housing for

                                                 -6-
       clergyman Father Aren Jebejian and Reverend George Michael and family,” and, in response
       to an interrogatory, he stated the property was being used as a parsonage for Father Jebejian.
       Also, the church bulletins submitted to the Department indicate that Father Jebejian led the
       church services conducted at the property on April 8, 2007, and Father Vahran Hazarian
       conducted church services there on December 23, 2007. However, Father Jebejian testified
       he was an ordained celibate priest within the Armenian Orthodox Church, he was a full-time
       employee of St. Gregory the Illuminator of Chicago, he was never employed by Armenian
       Church of Lake Bluff, he could not hold any position with that entity, and he could not
       perform any services on the subject property other than a home blessing. A home blessing
       is a five- to seven-minute ceremony in which a priest blesses bread, salt, and water in the
       home of a church parishioner, and this ritual had no connection to Armenian Church of Lake
       Bluff. Father Jebejian would conduct a blessing at the home of any Armenian Orthodox
       Church parishioner who asked him to do so. His predecessor at St. Gregory, Father Hazarian,
       had neither performed nor attended services on the property on December 23, 2007. Father
       Jebejian was residing in Elmwood Park, Illinois, and had resided there, except for a one-year
       sabbatical in Armenia, since moving to the Chicago area in 1998. Father Jebejian never
       claimed the subject property as his address or had his mail delivered there. He had been a
       guest at the property, as he had been guest at the homes of many other parishioners of St.
       Gregory.
¶ 19       In the zoning violation action, Armenian Church of Lake Bluff and the Michaels filed a
       verified answer on September 18, 2008, in which they denied “they are operating a ‘Church’
       which is open for public worship services on the subject property.” Instead:
                “The defendants affirmatively state that the principal use of the subject property is
                a single family dwelling which houses the defendant, George Michael, who is a
                licensed Reverend/Clergyman for the Armenian Church of Lake Bluff, and his wife,
                Susan Michael. The single family dwelling on the subject property includes a chapel
                which is utilized for private prayer and private worship services for the Reverend
                Michael, his family and close friends. The single family dwelling also includes a
                pastor’s study. There is a room over the detached garage which is utilized for bible
                study and crafts. Although the property is owned by a religious institution and is
                utilized for private religious activities, the defendants deny that their use of the
                subject property requires a Special Use Permit for a ‘Church.’ ”
¶ 20       The verified answer also contains the statements that the Village of Lake Bluff “has no
       authority to regulate private religious uses or functions that occur in a private chapel which
       is part of a residence,” and “has no authority to require an owner or occupant of a private
       residence to obtain a Special Use Permit prior to holding private religious functions in their
       home.” At his deposition with regard to the tax exemption, George Michael testified at his
       deposition that there was no signage for Armenian Church of Lake Bluff at the entrance to
       his residential subdivision. The church was open for public worship “if people choose”;
       however, people would know about the church by “word of mouth only,” and only on one
       occasion had someone he did not know come to a service, but that was when his “brother
       brought a couple guys with him.” The photograph of the exterior of the subject property
       which was submitted to the Department in support of the exemption application showed an

                                                -7-
       equal-sided cross installed prominently on an exterior wall; however, that cross had been
       drawn onto the photograph with a marker and did not physically exist at the time.
¶ 21        Teresa Wurster testified that she did office work for real estate agents including George
       Michael until she became disabled, and then she began volunteering at the Michael Realty
       office, where she helped the Michaels’ disabled daughter, Dorothy, with her college course
       work and also occasionally answered the office telephones or made photocopies. Wurster
       was not Armenian, was not normally a churchgoer, and had never joined a church, but she
       attended services at Armenian Church of Lake Bluff because she knew religion was
       comforting to Susan. The services were attended by “friends, family,” “[t]hat’s it.” She had
       never seen the church mission statement and knew nothing about the special needs youth
       organization or endowment. She disagreed with George Michael’s completed “Affidavit of
       Organization” indicating church members met at the Lake Bluff property on January 9, 2007,
       to elect officers, because she had volunteered for her role, and she identified her fellow
       officers as follows: Liberty “Libby” Baronian was Susan’s aunt; she met George’s brother
       Robert “on maybe one or two occasions”; she met Steve R. Nichols “maybe once”; she met
       Farther Aren D. Jebejian at the house because “he is very close to Susie”; she was unsure
       about ever meeting Marc Geissler but thought “he might be the CPA”; she had seen Vince
       Pelini, his wife, and their two children a couple of times; Charles Bosko worked for the
       realty office or the Michaels and would drive her to the office and the Lake Bluff property;
       and Simonida “Mona” Jovanovic had been Bosko’s girlfriend but they were no longer a
       couple. When shown a copy of the church bylaws purportedly adopted on March 6, 2007,
       Wurster said she had not read them “all the way through,” she could not recall convening
       with the other signators to adopt the bylaws, “If it was considered to be a meeting, they
       weren’t all there [at the Michael Realty office at the same time],” “This was supposed to be
       a discussion, but this was actually handed to me by George,” and she had not appeared before
       a notary. She had not heard about a home blessing which took place on March 22, 2007, but
       that “had nothing to do with the church.” Wurster and Dorothy prepared the church bulletins
       by copying bulletins from the St. Gregory’s website and then editing the contents. For
       instance, under the heading “Prayers for the Sick,” St. Gregory listed three columns of names
       which Wurster and Dorothy copied verbatim because “those people were likely to be
       acquaintances of the Michaels from their time at St. Gregory’s.” A reference to a meeting of
       the women’s guild was a reference to Wurster and Dorothy having lunch and preparing the
       bulletin. They also copied the sentence, “Fr. Aren & the Women’s Guild wish to thank all
       who donated and colored Easter Eggs,” as a reference to Wurster and Dorothy coloring eggs
       with Georgeann and Annie and they put this sentence in their bulletin because “You got to
       fill in some space. Otherwise, you got a one-page bulletin.”
¶ 22        On April 21, 2009, the Department of Revenue issued a superseded certificate regarding
       the application for a religious-use property tax exemption, in which it stated the request was
       denied because “[p]roperty not in exempt ownership,” and “[p]roperty not in exempt use.”
       See 35 ILCS 200/15-25 (West 2008) (indicating property which has been unlawfully
       exempted or which no longer qualifies for exemption may be returned to the tax rolls). The
       record does not disclose why the Department revisited its decision.
¶ 23        On May 1, 2009, the parties finished briefing their cross-motions for summary judgment

                                                -8-
       in the exemption review action. On June 19, 2009, however, the property owner sought
       review of the superseded certificate. This additional request for administrative scrutiny was
       pending while the administrative law judge was considering the parties’ cross-motions for
       summary judgment. The administrative law judge ruled on July 6, 2009, that a tax exemption
       was unjustified. In his written order, the judge summarized the pertinent facts and procedural
       history and noted in a footnote that the superseded certificate had been issued after the parties
       filed their cross-motions. The judge specified that the superseded certificate “has had no
       effect on this Order.” On December 1, 2009, the same administrative law judge considered
       the parties’ arguments regarding review of the superseded certificate and found that the first
       review involved the same property, the same parties, and the same operative facts and was
       dispositive of the issue of whether the property was exempt from taxation in 2007. The judge
       ruled that the principle of res judicata precluded a duplicative proceeding.
¶ 24       The property owner sought separate reviews of the two administrative decisions. The
       actions were consolidated before a single circuit court judge who found the first
       administrative decision was not against the manifest weight of the evidence and the second
       administrative decision was not a violation of due process. The circuit court judge affirmed
       the decisions and this appeal followed.
¶ 25       On appeal, we first consider whether the administrative law judge’s decision on July 6,
       2009, that the property was not in exempt ownership and not in exempt use, was against the
       manifest weight of the evidence. The property owner argues the record demonstrates the
       property should have been exempted from taxation because it is owned by a church and
       primarily used for religious purposes. The property owner, however, merely outlines this
       argument and we do not find it convincing:
               “The Church conducts religious services on the property which are open to the
               public. [Citation.] No profit was sought or earned. [Citation.].
                   In addition, Reverend Michaels’ residence on the property qualifies as a
               parsonage, an alternative ground for exemption. Although the Church’s by-laws are
               silent regarding any requirement that George Michael reside on the property, his
               duties require him to do so. He conducts religious services there, he counsels
               individuals there, he helps with Sunday School and consults with others regarding
               the operation of the Church. [Citation.]”
¶ 26       The record does not substantiate that the property was owned by a religious entity and
       primarily used for religious services which were open to the public. Instead, the record
       indicates the property was primarily used as a private residence for George Michael, his wife
       Susan Michael, and their three daughters, which is a secular use. In their verified answer to
       the zoning violation suit, the church corporation and the Michaels unequivocally declared
       that the “single family dwelling on the subject property includes a chapel which is utilized
       for private prayer and private worship services for the Reverend Michael, his family and
       close friends.” This characterization is substantiated by the deposition answers and
       interrogatory answers that were given in the instant proceeding. The record compiled
       indicates that even if George Michael did conduct religious services within the single-family
       dwelling, these services were essentially for his wife and perhaps their children and a few


                                                 -9-
       close family members and friends. These services were publicized only by “word of mouth,”
       there was no signage directing strangers to the private home on the shore of Lake Michigan,
       only once were people present that George Michael did not know, and they were guests of
       George Michael’s brother. Furthermore, the small services were conducted only weekly or
       as infrequently as once a month, and each lasted only about an hour. Use of the property for
       religious services to this limited extent was an incidental use of the property when compared
       to its use as a private residence by the Michaels during all the other hours of the day and the
       days of the year. We conclude section 15-40(a) of the Property Tax Code does not exempt
       those who erect a chapel or sanctuary within a private home and then use the space from time
       to time for private contemplation and religious observances. 35 ILCS 200/15-40(a) (West
       2006).
¶ 27        The alternative contention that the property was being used as a parsonage is similarly
       unpersuasive, due to the fact that George Michael was not living on the property as a
       condition of his employment or association with a church. See 35 ILCS 200/15-40(b) (West
       2006).
¶ 28        For these reasons, we reject the conclusion that the administrative decision was against
       the manifest weight of the evidence, and we proceed to the next issue.
¶ 29        The contention that the administrative decision was improperly based on an analysis of
       religious doctrine is also unpersuasive. See Three Angels Broadcasting Network, Inc. v.
       Department of Revenue, 381 Ill. App. 3d 679, 696, 885 N.E.2d 554, 569 (2008) (courts are
       precluded from resolving disputes on the basis of religious doctrine); Fairview Haven v.
       Department of Revenue, 153 Ill. App. 3d 763, 773, 506 N.E.2d 341, 348 (1987) (first
       amendment precludes judicial involvement in the internal autonomy of religious
       organizations). The written decision does contrast the Michaels’ Christian faith with the web-
       based church that instantly ordained George Michael and does emphasize the lack of
       affiliation between the Armenian Church of Lake Bluff and the Armenian Church of North
       America or St. Gregory the Illuminator Armenian Church of Chicago. However, this
       discussion was apparently included only to refute the statements in the exemption application
       and supporting documentation (George Michael’s letter/affidavit and the three church
       bulletins) suggesting that the former or current leader of St. Gregory performed a religious
       ritual establishing the subject property as an Armenian Orthodox church within the Eastern
       Diocese of the Armenian Church of North America, were conducting weekly or holiday
       Armenian Orthodox services on the subject property, and were residing there in an Armenian
       Orthodox “parsonage.” The statements on the exemption application and supporting
       documentation regarding Father Hazarian’s and Father Jebejian’s conduct or residence on
       the subject property were false or misleading and improperly bolstered the claimed
       entitlement to a religious-use exemption. It was appropriate for the administrative decision
       to address the factual basis for the exemption request. See, e.g., Three Angels Broadcasting
       Network, 381 Ill. App. 3d at 696, 885 N.E.2d at 569 (courts may determine whether real
       property is in fact being used exclusively for religious purposes within the meaning of the
       tax code). The analysis was not a violation of any constitutional right.
¶ 30        The last issue to be addressed is whether the proceedings were a violation of due process.
       The exemption applicant presents two arguments. The first one concerns the superceded

                                                -10-
       decision which the Department issued while the cross-motions for summary judgment were
       pending before the administrative law judge. The exemption applicant contends the
       superceded decision was a flagrant violation of constitutional guarantees because as soon as
       the superceded decision was issued, any ruling by the administrative law judge would be
       superfluous and because the superceded decision was based on undisclosed information for
       undisclosed reasons. The second argument concerns the administrative law judge’s decision
       that the first administrative review action (the one brought by the village and county to object
       to a tax exemption) operated as res judicata as to the second administrative review action
       (the one brought by the exemption applicant to object to the superceded decision which
       denied a tax exemption). The exemption applicant contends the issues in the two actions
       were decidedly different and that it was entitled to discover in the second review action how
       and why the superceded decision was reached.
¶ 31       Administrative proceedings are subject to due process principles including the
       opportunity to be heard by an impartial decision maker. Sindermann v. Civil Service
       Comm’n, 275 Ill. App. 3d 917, 923, 657 N.E.2d 41, 46 (1995). Evidence that an
       administrator failed to act with impartiality must be “concrete” (Sindermann, 275 Ill. App.
       3d at 924, 657 N.E.2d at 46) and establish more than “[a] mere possibility of prejudice”
       (Collura v. Board of Police Commissioners, 113 Ill. 2d 361, 370, 498 N.E.2d 1148, 1152
       (1986)). “Without a showing to the contrary, State administrators ‘are assumed to be [people]
       of conscience and intellectual discipline, capable of judging a particular controversy fairly
       on the basis of its own circumstances.’ ” Scott v. Department of Commerce & Community
       Affairs, 84 Ill. 2d 42, 55, 416 N.E.2d 1082, 1089 (1981) (quoting United States v. Morgan,
       313 U.S. 409, 421 (1941), and citing Withrow v. Larkin, 421 U.S. 35, 55 (1975)).
¶ 32       The exemption applicant has failed to meet this standard. Other than the timing of the
       superceded decision, the exemption applicant has not cited any indication that the
       administrative law judge failed to consider the evidence and issues with impartiality,
       conscientiousness, and “ ‘intellectual discipline.’ ” Scott, 84 Ill. 2d at 55, 416 N.E.2d at 1089
       (quoting Morgan, 313 U.S. at 421, and citing Withrow, 421 U.S. at 55). The exemption
       applicant has not referred to any evidentiary ruling or procedural decision which suggests
       relief should be granted. The administrative law judge expressly acknowledged that the
       superceded decision had been issued while the cross-motions for summary judgment were
       pending before him in the administrative action, and affirmatively stated it “had no effect”
       on his disposition of the case. We have been given no reason to doubt this statement.
       Furthermore, the Department later accepted the administrative law judge’s recommendation
       (his findings of fact and conclusions of law) as dispositive of the case, and it cannot be said
       that the Department prejudged the case by issuing the superceded decision. Lastly, the
       exemption applicant has not overcome the facts indicating that res judicata was properly
       applied to the second administrative action. The exemption applicant complains that the
       superceded decision was based on “undisclosed information kept secret by the Department”
       and that it would have used the second action to discover how and why the superceded
       decision was reached. However, the exemption applicant has not cited any facts indicating
       the superceded decision was based on anything other than the application and supporting
       documentation, which included the county’s recommendation that the exemption be denied.

                                                 -11-
       The evidence adduced during the administrative proceedings supports the county’s
       recommendation to the Department. The record does not disclose why the Department
       revisited its initial decision; however, the Department was within its authority to do so. See
       35 ILCS 200/15-25 (West 2008) (indicating property which has been unlawfully exempted
       or which no longer qualifies for exemption may be returned to the tax rolls).
¶ 33       For these reasons, we affirm.

¶ 34      Affirmed.




                                               -12-